COURT OF CHANCERY
                                     OF THE
                               STATE OF DELAWARE
  PATRICIA W. GRIFFIN                                                CHANCERY COURTHOUSE
   MASTER IN CHANCERY                                                     34 The Circle
                                                                  GEORGETOWN, DELAWARE 19947




                            Final Report:     July 16, 2018
                            Date Submitted:   July 3, 2018



Michael-destry Family of Williams
Federal Correction Institution
FCI Englewood Prison
BOP# 39714-013
9595 W. Quincy Avenue
Littleton, CO 80123

      RE:       Michael-destry Williams © Trust v. United States of America
                C.A. No. 2018-0511-PWG

Dear Mr. Williams:

      You previously filed a petition for instructions with this Court, naming the

United States of America, Inc. as defendant, and seeking preliminary and

permanent injunctive relief releasing you from incarceration at the Federal

Correctional Institution at Englewood, in Littleton, Colorado. This was allegedly

because of unlawful presentment and trial proceedings in the United States District

Court for the District of Colorado, in which you were found guilty and
Michael-destry Williams © Trust v. United States of America
Civil Action No. 2018-0511-PWG
July 16, 2018

incarcerated.1 You also applied to proceed in forma pauperis. In a Final Report

issued on April 30, 2018 (“Final Report”), I recommended that the Court grant

your application to proceed in forma pauperis but dismiss the petition as legally

frivolous for lack of subject matter jurisdiction.2 With no objections being filed by

the time required in Court of Chancery Rule 144, the Court approved that Final

Report, adopting its findings, on May 17, 2018.3

          On June 28, 2018, you filed, substantively, the same petition for instructions

with this Court (with minor changes, such as the date the document was executed),

and added exceptions to the earlier Master’s Report, as well as a petition for a

temporary restraining order, preliminary injunction and permanent injunctive

relief, and a request to proceed in forma pauperis.

          First, I refer you to the previous Final Report for the background in this case.

For your convenience, a copy of the previous Final Report is enclosed. And, as

was determined in the previous action, you have met the criteria for prisoners to

proceed in forma pauperis under 10 Del. C. §8804, and I recommend that the

Court grant your application to proceed in forma pauperis in this matter.


1
 Michael-destry Williams © Tr. v. United States, 2018 WL 2050363, at *1 (Del. Ch. Apr.
30, 2018).
2
    Id., at *2.
3
 Final Order, Michael-destry Williams © Tr. v. United States, No. 2018-0320-PWG (Del.
Ch. May 17, 2018), Docket Item 4.

                                              2
Michael-destry Williams © Trust v. United States of America
Civil Action No. 2018-0511-PWG
July 16, 2018

         If the Court grants an inmate’s motion to proceed in forma pauperis, then

the Court determines whether the complaint is factually frivolous, malicious or

legally frivolous.4 Delaware’s in forma pauperis statute defines a legally frivolous

complaint as one that is “based on an indisputably meritless legal theory.” 5 When

it appears that the Court lacks jurisdiction over the subject matter of an action, the

action must be dismissed.6 I recommend that the Court dismiss your new filings as

legally frivolous for lack of subject matter jurisdiction.

         With regard to the petition for instructions, the claims contained in that

petition remain the same as were analyzed by the Court in the previous action. I

refer you to that Final Report for the discussion of the analysis and findings with

regard to those matters, which remain applicable to the new petition.




4
    10 Del. C. §8803(b).
5
 10 Del. C. §8801(7); McCoy v. Taylor, 1998 WL 842322, at *2 (Del. Ch. Nov. 12,
1998).
6
  Ct. Ch. R. 12(h)(3); see also Czarninski Baier v. Upper N.Y. Inv. Co. LLC, 2018 WL
1791996, at *5 (Del. Ch. Apr. 16, 2018). For a more in-depth discussion of subject
matter jurisdiction, I direct you to the previous Final Report which states: “The Court of
Chancery is a Delaware state court of limited jurisdiction. It has subject matter
jurisdiction over a case in three ways: (1) the plaintiff asserts an equitable claim; (2) the
plaintiff requests equitable relief for which there is no adequate remedy at law; or (3)
subject matter jurisdiction is conferred by statute. When it appears that the Court lacks
jurisdiction over the subject matter of an action, the action must be dismissed. Because
subject matter jurisdiction is non-waivable, a court has an ‘independent obligation to
satisfy themselves of jurisdiction if it is in doubt.’” Michael-destry Williams © Tr. v.
United States, 2018 WL 2050363, at *2 (internal citations omitted).

                                             3
Michael-destry Williams © Trust v. United States of America
Civil Action No. 2018-0511-PWG
July 16, 2018

         In this action, you have also filed exceptions to the earlier Master’s Report

and a petition for a temporary restraining order, preliminary injunction and

permanent injunctive relief.      I recommend that the exceptions be rejected as

untimely, since exceptions to a Master’s Final Report must be filed within 11 days

of the date of the Final Report.7 That Final Report was issued on April 30, 2018,

so the filing period for exceptions has long since passed.

         Even if the claims contained in the exceptions were considered, they would

fail because they relate to actions taken by officers or agents of the United States

federal government in federal criminal matters occurring in Colorado, and have no

demonstrated connection to Delaware or to a Delaware entity, nor do they request

relief that this Court can grant. Similarly, the claims in the petition for a temporary

restraining order, preliminary injunction, and permanent injunctive relief fail for

the same reasons.

         In conclusion, I recommend the Court grant your application to proceed in

forma pauperis, and dismiss these new claims as legally frivolous for lack of

subject matter jurisdiction. This is a final report and I refer you to Court of

Chancery Rule 144 for the process of taking exception to a Master’s final report. I

also note that, if this final report is adopted by the Court, this action would serve as

the second instance in this Court in which a complaint you filed was dismissed as

7
    Ct. Ch. R. 144.
                                             4
Michael-destry Williams © Trust v. United States of America
Civil Action No. 2018-0511-PWG
July 16, 2018

frivolous. Under Delaware’s in forma pauperis statute, if a prisoner has, on three

or more prior occasions, while incarcerated or detained in any facility, brought an

action in a court that was dismissed on the grounds that it was frivolous, malicious

or failed to state a claim upon which relief may be granted, he may not proceed in

forma pauperis in the future, unless he is “under imminent danger of serious

physical injury at the time the complaint is filed.”8

                                          Sincerely,

                                          /s/ Patricia W. Griffin
                                          Master in Chancery




8
    10 Del. C. §8804(f).

                                             5